Citation Nr: 9925038	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-01 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1981 to August 
1983.  

In an August 1993 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a right knee disorder.  The veteran 
was notified of that decision in August 1993 and did not 
appeal, and the August 1993 decision became final.  In June 
1994 the veteran submitted additional medical evidence, and 
in August 1994, more than one year following the August 1993 
decision, she requested that her claim for service connection 
for the right knee disorder be reopened.

In an August 1994 rating decision the RO again denied 
entitlement to service connection for a right knee disorder, 
without finding whether new and material evidence had been 
submitted to reopen the previously denied claim.  The veteran 
has perfected an appeal of the August 1994 decision.

Regardless of the RO's disposition of the veteran's August 
1994 claim, the Board of Veterans' Appeals (Board) is 
precluded from considering the substantive merits of her 
claim for service connection in the absence of a finding that 
new and material evidence has been submitted.  Hickson v. 
West, 12 Vet. App. 247 (1999).  The Board finds, therefore, 
that the proper issue on appeal is whether new and material 
evidence has been submitted to reopen the previously denied 
claim.



FINDINGS OF FACT

1.  Entitlement to service connection for a right knee 
disorder was denied by the RO in August 1993, and that 
decision became final in the absence of an appeal.

2.  The evidence submitted subsequent to the August 1993 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers; it bears directly 
and substantially on whether the veteran's right knee 
disorder was aggravated by service; and it must be considered 
in order to fairly decide the merits of her claim.

3.  The claim of entitlement to service connection for a 
right knee disorder is supported by medical evidence of a 
current diagnosis of right knee disability, medical evidence 
showing treatment for the disorder during service, and 
evidence that the in-service knee symptoms are related to the 
current disability.

4.  The treatment documented in the service medical records 
constituted an exacerbation of symptoms of a pre-existing 
right knee disorder, and the right knee disorder did not 
undergo an increase in disability during service.



CONCLUSIONS OF LAW

1.  The August 1993 rating decision in which the RO denied 
entitlement to service connection for a right knee disorder 
is final, new and material evidence has been submitted, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).

2.  The claim of entitlement to service connection for a 
right knee disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The pre-existing right knee disorder was not aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R. § 3.303, 3.304, 3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that during her 
entrance examination in August 1981 she reported having 
swollen or painful joints, but she denied having a locking or 
trick knee.  She also reported having had surgery on her 
right kneecap in order to stabilize the kneecap.  In terms of 
an abnormality of the lower extremities the examiner noted 
that she had the right patella "fixed" in 1979, but that 
she was "okay now."  She was then referred for an 
orthopedic evaluation of the right knee in conjunction with 
the entrance examination.

The orthopedic examiner noted that she had undergone a Hauser 
procedure on the right knee in 1979 for a subluxating 
patella.  She denied having any swelling, giving way, 
locking, popping, or pain since then.  Examination revealed 
crepitance and that she lacked 10 degrees of full extension 
of the right leg, but no instability, swelling, tenderness, 
pain, or apprehension on range of motion of the patella.  The 
examiner provided a diagnosis of a post-operative patella 
tendon transfer of the right knee, but found that she was 
acceptable for induction.

The service medical records also show that in January 1982 
the veteran complained of right knee pain of one week in 
duration, with a past history of knee surgery following a 
motor vehicle accident in February 1978.  An examination at 
that time revealed effusion, minimal crepitance on movement 
of the patella, full range of motion, and a stable joint.  
Her complaints were assessed as status post right knee 
surgery with effusion and pain.  An X-ray study of the right 
knee showed minimal effusion but no bony abnormality.  She 
underwent another orthopedic evaluation, which indicates that 
she was doing well following the 1979 surgery except when 
running and hill climbing.  As the result of the examination 
her complaints were assessed as bilateral patello-femoral 
syndrome, right greater than left.  The examiner noted that 
the veteran wanted to continue with her training, and that 
she could do so if she were able to perform.

The orthopedist found in February 1982 that the right knee 
symptoms were somewhat improved, although she was still 
experiencing knee pain.  At that time he recommended that she 
be allowed to proceed as she was able to perform, and that if 
it was determined that she was unable to finish her training 
her case should be processed as "existed prior to entry."  
At that time she was restricted from prolonged standing.

The records show that she again complained of right knee pain 
in March 1982, which was assessed as post-surgical knee pain 
(sequelae), and she was restricted from kneeling and heavy 
work.  The service medical records make no further reference 
to any right knee symptoms, and examination on her separation 
from service in July 1983 showed no abnormalities of the 
lower extremities.  She was separated from service due to 
pregnancy.

The veteran initially claimed entitlement to VA compensation 
benefits in August 1983, at which time she reported having 
incurred a neck injury in service.  She did not make a 
specific claim for service connection for a right knee 
disorder, although she referred to "other disabilities of 
record."  VA treatment records indicate that she received 
treatment for neck pain in August 1983, and the treating 
physician noted that she had undergone right knee surgery in 
1977.  She did not report having any problems with her right 
knee.

In conjunction with a November 1983 VA examination she 
complained of pain in the neck and shoulder, but not the 
right knee.  Examination of all joints, with the exception of 
the neck, revealed that the joints were "perfectly normal."

Additional service medical records, which appear to be 
related to the veteran's reserve service, show that in 
conjunction with an October 1984 periodic examination she 
denied having swollen or painful joints, any bone or joint 
deformity, lameness, or a trick or locking knee.  She did 
report having had surgery on the right knee, which was 
evidenced by the surgical scar.  A physical examination 
revealed no abnormalities pertaining to the lower 
extremities, with the exception of the surgical scar on the 
right knee.

Private treatment records show that in January 1993 the 
veteran complained of bilateral knee pain following a motor 
vehicle accident in November 1992.  She reported striking 
both knees against the dashboard during the accident, but she 
denied receiving any treatment for her knee pain at the time 
of the accident.  She also reported having injured her right 
knee 14 years previously, which resulted in surgery on the 
knee.  She stated that she had served in military service for 
two years following the surgery, but that she had no 
complaints pertaining to her knee during that time.  She also 
stated that she had been employed by the United States Postal 
Service for the previous five or six years, and that she had 
no knee symptoms for the previous 14 years.  Based on the 
results of a physical examination and an X-ray study, the 
orthopedist provided a diagnosis of chondromalacia patella of 
the right knee, Grade IV, secondary to the injuries incurred 
in November 1992.

The private treatment records indicate that she continued to 
receive treatment for knee pain on a monthly basis through 
June 1993.  A May 1993 medical record references a magnetic 
resonance image (MRI) that revealed evidence of a bone 
contusion and degenerative joint disease of the right knee.  
The May 1993 record also shows that the orthopedist noted 
that the right knee was not normal prior to the November 1992 
injury, but that the subsequent injury had made her symptoms 
worse.

In June 1993 the veteran claimed entitlement to service 
connection for the right knee disorder, which she claimed was 
aggravated by service.  Based on the evidence shown above, in 
the August 1993 rating decision the RO denied entitlement to 
service connection for a right knee disorder.

The evidence received subsequent to the August 1993 decision 
includes the report of the  May 1993 MRI that was referenced 
by the private orthopedist in May 1993.

In a June 1994 medical report the private orthopedist stated 
that the veteran had provided him with copies of her service 
medical records for the period from January to March 1982, 
and he summarized those records in the report.  He also 
stated that although her service in the Navy did not cause 
all of her knee problems, the activities of running, hill 
climbing, etc, would normally be expected to aggravate the 
patella of a patient who had previously undergone a Hauser 
procedure.  The orthopedist provided the opinion that her 
activities in service had aggravated the pre-existing 
disorder.

In her October 1994 notice of disagreement the veteran stated 
that her right knee injury was aggravated by service, and 
that an additional injury occurred during a mountain climbing 
exercise.  During a June 1995 hearing she testified that she 
had undergone surgery on the right knee prior to service due 
to a subluxating patella, but that she had no problems with 
her right knee during the three years between the surgery and 
her entrance on active duty.  She denied having any residual 
disability from the pre-service knee surgery at the time she 
entered service.  She stated that while in boot camp she had 
to do a lot of marching and hill climbing, and that during 
the second week she injured the right knee by banging it on 
the ground during a hill climbing exercise.  She also stated 
that within a few days of injuring the knee she was sent to 
the hospital, and that she could not finish her basic 
training.  She stated that she was in a holding company at 
the hospital for approximately three months for bed rest and 
aspirin due to pain and swelling in the knee.  She further 
stated that after being in the holding company she completed 
boot camp.

The veteran testified that after being in the holding company 
the maximum amount of time allowed, the physician told her 
that the decision had to be made to separate her from service 
or return her to duty.  She stated that the physician also 
told her that if she was separated for medical reasons, it 
would leave a mark on her record and make finding a job after 
separation difficult.  She decided, therefore, to return to 
duty and complete boot camp.  She stated that after 
completing boot camp she went to corpsman school, and 
received treatment for her knee two or three times while in 
corpsman school.  After completing corpsman school she was 
assigned to a family medicine clinic, and the physician there 
provided care for her knee that was not documented.

She stated that she went to VA to get treatment for her knee 
shortly after she was separated from service, but was denied 
treatment because service connection had not been established 
for the knee.  She also stated that she did not receive any 
other medical treatment for the knee after separation because 
she had no health insurance.  She further stated that 
although she had not obtained medical treatment, she 
continued to have pain and swelling in the knee since 
service, and that she obtained treatment following the motor 
vehicle accident in 1992.

In conjunction with a July 1998 VA orthopedic examination the 
veteran stated that she repeatedly injured her right knee 
while doing hill climbing exercises in boot camp, that she 
was hospitalized for two days, and that she spent two weeks 
in a medical holding company, after which she was returned to 
duty.  She also stated that she was restricted from running 
or prolonged standing during the remainder of boot camp and 
corpsman school, and that a physician in the family practice 
clinic in which she worked provided undocumented medical care 
for the knee.  

As a result of a physical examination and review of the 
claims file, the examiner provided a diagnosis of 
degenerative joint disease of the right knee.  Initially, he 
also provided the opinion that there was an increase in the 
underlying knee disability during service due to her 
activities during training.  He also stated that the increase 
in disability was not due to the natural progress of the 
disease, but due to trauma inflicted during the mountain 
climbing exercises.  

In an addendum to the original report the examining 
orthopedist noted the evidence in the claims file documenting 
the injury that occurred in 1992, the veteran's denial of 
having received any treatment for her knee prior to January 
1993, and her denial of having had any knee disability for 
the 14 years prior to January 1993.  In response to the 
question of whether the disability underwent an increase in 
severity during service, the orthopedist then stated that the 
service-connected disability was likely not related to the 
motor vehicle accident in 1992.  In response to the question 
of whether any increase in disability during service was due 
to the natural progress of the disease, he stated that it was 
not likely in view of the recurrent motor vehicle accident, 
which he described as a new injury.

In an October 1998 statement the veteran reported that her 
right knee was originally injured in a motor vehicle accident 
in 1978, for which surgery was performed to correct the 
subluxation of the patella.  She stated that she had no 
problems with the knee, with the exception of not having full 
extension of the leg, when she enlisted in the summer of 
1981.  At that time she underwent a vigorous orthopedic 
examination, but she was not required to perform hill 
climbing exercises, to carry a 40-50 pound load for miles 
with little or no rest, do pushups, or stand in formation for 
hours.

She also stated that she was offered a medical discharge 
while in boot camp, which she declined.  She said that she 
accepted the early discharge due to her pregnancy because of 
urgent family problems, so that the difficulties she had been 
having with her knee were not documented.  She reported 
having sought medical treatment for her neck after she was 
separated, which was denied because the claimed in-service 
injury to her neck was not documented.  She also reported 
that she was instructed to claim service connection for her 
neck injury, her right knee problems, and a root canal, which 
she started by claiming service connection for her neck 
disability.  She stated that after service connection for the 
neck was denied, she saw no purpose in pursuing a claim for 
her knee.  She also stated that when she sought treatment in 
January 1993 the physician found that all of her knee 
disability did not result from the November 1992 motor 
vehicle accident, but that she had lied about the origin of 
the knee problem and he agreed to treat her because she had 
no other health insurance.

Due to the confusing nature of the opinion provided by the VA 
physician following the July 1998 examination, in May 1999 
the Board requested a medical opinion from the Veterans 
Health Administration (VHA).  The VA orthopedist was asked to 
respond to two questions, based on the evidence in the claims 
file and sound medical principles:  1) Was there a permanent 
increase in the underlying right knee disability during 
service, or do the complaints documented in the service 
medical records represent only an exacerbation of symptoms?  
2) If the complaints documented in the service medical 
records represent an increase in the underlying knee 
disability, was the increase due to the natural progress of 
the disease, or to an event attributable to military service?

In a May 1999 report a VA orthopedic surgeon stated that 
based on a thorough review of the records in the claims file, 
the facts did not indicate that service connection was 
warranted for the right knee disability.  The orthopedist 
referenced the veteran's statement documented in the January 
1993 treatment record that she had had no previous knee 
symptoms or disability for the past 14 years and that the 
knee was injured as the result of a November 1992 motor 
vehicle accident.  He also noted the absence of any 
documented medical treatment for the knee between March 1982 
and her July 1983 separation from service.  He found that 
there was no evidence indicating a permanent increase in the 
underlying right knee disability during service or within a 
reasonable time after service.  He stated that patellofemoral 
complaints were common in essentially normal persons 
undergoing rigorous physical activities, and that the service 
medical records did not establish an increase in knee 
disability or an event attributable to military service.

A copy of the May 1999 medical opinion was provided to the 
veteran's representative in June 1999 for review and an 
opportunity to submit additional evidence or arguments.  
Austin v. Brown, 6 Vet. App. 547 (1994).  The representative 
responded that she had no further evidence or argument to 
present.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board finds that the June 1994 medical report, in which 
the veteran's private orthopedist provided the opinion that 
her right knee disability was aggravated by service, 
constitutes new and material evidence.  The evidence is new 
because the veteran had not submitted any medical evidence 
showing that the right knee disability was aggravated during 
service prior to the August 1993 decision.  In addition, the 
evidence is material because it bears directly and 
substantially on whether the right knee disability was 
aggravated by service.  The Board has determined, therefore, 
that new and material evidence has been submitted, and the 
claim of entitlement to service connection for a right knee 
disorder is reopened.

III.  Well-Grounded Claim for Service Connection

The next question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Brown, 
9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, 
118 S.Ct. 2348 (1998).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Alternatively, the second and third elements 
can be satisfied by evidence showing that a disorder was 
noted during service or any applicable presumptive period, 
evidence of post-service continuity of symptomatology, and 
medical or, in some circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997); 38 C.F.R. § 3.303(b).  If the claim is based on 
the aggravation of a pre-existing disease or injury during 
service, the second Caluza element is satisfied if the 
service medical records show treatment for the disease or 
injury during service.  See Maxson v. West, No. 97-1683, slip 
op. at 9 (U.S. Vet. App. July 6 1999).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

The medical evidence shows that the veteran has degenerative 
joint disease of the right knee.  The claim is supported, 
therefore, by evidence of a medical diagnosis of current 
disability.  The veteran's service medical records show that 
she received treatment for complaints pertaining to the right 
knee during service, which is sufficient to satisfy the 
second Caluza element if the claim is based on the 
aggravation of a pre-existing injury.  Maxson, No. 97-1683, 
slip op. at 9.  Her private physician stated in his June 1994 
report that, although her activities in service did not cause 
all of her knee problems, those activities did aggravate the 
pre-existing injury.  The physician's opinion constitutes 
evidence of a nexus between the in-service aggravation and 
the current disability.  The Board finds, therefore, that the 
claim of entitlement to service connection for a right knee 
disorder is well grounded.  Caluza, 7 Vet. App. at 506.

IV.  Service Connection for a Right Knee Disorder

After finding that new and material evidence has been 
submitted, the Board is generally precluded from considering 
the substantive merits of the claim and should remand the 
case to the RO for adjudication of the issue of service 
connection in the first instance.  See Bernard v Brown, 4 
Vet. App. 384 (1993).  In this case, however, the RO 
adjudicated the claim on the merits without considering the 
issue of new and material evidence.  In the March 1995 
statement of the case the RO defined the issue as service 
connection for a right knee injury, and provided the veteran 
with the laws and regulations pertaining to service 
connection in the March 1995 statement of the case and a July 
1995 supplemental statement of the case.  The Board finds, 
therefore, that the RO has adjudicated the issue of 
entitlement to service connection for the right knee 
disorder, and that the veteran has had sufficient opportunity 
to present evidence and arguments on that issue and that she 
has, in fact, done so.  For these reasons the Board has 
determined that it may proceed with a decision on the 
substantive merits of the veteran's claim without prejudice 
to her.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed the evidence of record and finds that 
service connection for a right knee disability is not 
warranted.  As the initial matter, the Board finds that the 
right knee disorder pre-existed service, and the veteran does 
not claim otherwise.  During her entrance examination the 
orthopedic examiner noted that she had undergone surgery on 
the right knee in 1979, and examination revealed crepitance 
and the inability to fully extend the right knee.  The 
examiner provided a diagnosis of post-operative patella 
tendon transfer of the right knee.  The Board finds, 
therefore, that the existence of the right knee disorder was 
noted on her entry into service, in that it was recorded in 
the report of her entrance examination, that the veteran is 
not entitled to the presumption of soundness on entry into 
service, and that the right knee disorder pre-existed 
service.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (the 
recording of a history of a pre-service disorder does not 
constitute a "notation" of the disorder--evidence of the 
disorder must be found on examination).

The veteran contends that her right knee disorder was 
aggravated by service.  Her assertions are not probative, 
however, because she is not competent to provide evidence 
that requires medical expertise.  See Routen v. Brown, 10 
Vet. App. 183 (1997).

The service medical records show that she received treatment 
for pain and swelling in the right knee in January through 
March 1982.  The service medical records make no further 
reference to any complaints pertaining to the knee, and the 
report of her July 1983 separation examination shows that no 
abnormalities pertaining to the lower extremities were found 
on examination.

VA treatment records show that the veteran sought treatment 
for neck symptoms in August 1983, but she made no complaints 
regarding the right knee.  A VA examination in November 1983 
revealed that all of the joints, with the exception of the 
neck, were "perfectly normal."  In conjunction with the 
October 1984 examination she denied having swollen or painful 
joints, any bone or joint deformity, lameness, or a trick or 
locking knee, and examination revealed no abnormalities 
pertaining to the lower extremities, with the exception of 
the surgical scar on the right knee.  There is no additional 
medical evidence documenting the existence of a right knee 
disorder until January 1993, following a November 1992 motor 
vehicle accident.

During the June 1995 hearing the veteran testified that she 
had sought VA treatment for the right knee after her 
separation from service, which was denied on the basis that 
service connection had not been established for the disorder.  
In her October 1998 statement she reported having only sought 
treatment for her neck complaints, not her right knee.  The 
VA treatment records do not document any complaints regarding 
the right knee, although the treating physician noted that 
she had had prior surgery on the knee.  For these reasons the 
Board finds that her assertion of having sought VA treatment 
for right knee symptoms following her separation from service 
is not credible.  See Struck v. Brown, 9 Vet. App. 145, 154-
155 (1996) (the Board must determine the credibility of the 
evidence).

During the January 1993 private orthopedic examination the 
veteran reported having undergone surgery on the right knee 
fourteen years previously, but she denied having any knee 
symptoms since the surgery, including her two years in 
service and five or six years working for the Post Office.  
She stated that the knee symptoms occurred following the 
November 1992 motor vehicle accident.  Although she stated in 
her October 1998 statement that she had lied to the 
physician, apparently for the purpose of obtaining medical 
care for the right knee symptoms, the Board finds that the 
contemporaneous evidence is more probative and that in 
January 1993 the veteran denied having any knee symptoms 
prior to the November 1992 motor vehicle accident.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).

The veteran's private orthopedist provided the opinion that 
the activities that the veteran participated in during 
service would aggravate the patella of a patient who had 
previously undergone a Hauser procedure, and that the 
activities in service had aggravated the pre-existing 
disorder.  For the purpose of determining whether the claim 
is well grounded, the physician's opinion is sufficient to 
show a relationship between the in-service activities and the 
current disability.  In adjudicating the veteran's claim on 
its substantive merits, however, the orthopedist's opinion 
must be weighed and balanced in light of all of the evidence 
of record and the relevant laws and regulations.  Evans v. 
West, 12 Vet. App. 22, (1998).

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The service medical records, on which the orthopedist relied 
in providing the opinion, show that the activities in which 
the veteran participated resulted in her having pain and 
swelling in the right knee from January to March 1982.  The 
orthopedist did not state, however, that the occurrence of 
symptoms due to the in-service activities constituted a 
permanent increase in the underlying right knee disorder.  It 
is not clear, therefore, from the June 1994 report, whether 
the private orthopedist found that the in-service symptoms 
were evidence of a permanent increase in the underlying right 
knee disorder, or an exacerbation of symptoms.  In addition, 
the private orthopedist made no reference to the absence of 
any documented symptoms from 1982 to 1993.  The opinion is, 
therefore, of limited probative value.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of the 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence).

The veteran was provided a VA examination in July 1998 in 
order to obtain an opinion on whether the treatment 
documented in service constituted evidence of a permanent 
increase in the underlying disability.  The examining 
orthopedist initially stated that there was an increase in 
the underlying knee disability during service due to the 
veteran's activities during training.  Apparently after 
review of the evidence in the claims file, however, he 
revised his opinion and stated in response to the question of 
whether the disability underwent an increase in severity 
during service, that the service-connected disability was 
likely not related to the motor vehicle accident in 1992.  In 
response to the question of whether any increase in 
disability during service was due to the natural progress of 
the disease, he stated that it was not likely in view of the 
recurrent motor vehicle accident, which he described as a new 
injury.

The revision to the examiner's original opinion, which was 
apparently based on the veteran's denial of having had any 
symptoms for the 14 years prior to the 1992 motor vehicle 
accident, totally obfuscated his initial response to the 
question of aggravation.  In order to obtain clarification of 
the issue, the Board requested a medical opinion from VHA.  
Verdon, 8 Vet. App. at 529 (if the medical evidence indicates 
that the veteran was treated for the disorder in service, a 
medical opinion is required in order to determine whether the 
disorder underwent an increase in disability during service).

In the May 1999 opinion the VA orthopedic surgeon stated, 
based on a review of the evidence in the claims file, that 
there was no evidence indicating a permanent increase in the 
underlying right knee disability during service or within a 
reasonable time after service.  In supporting this opinion he 
referenced the absence of any documented complaints 
pertaining to the right knee from March 1982 to January 1993, 
and the veteran's report at that time of having had no 
symptoms for the previous 14 years.  He also stated that 
patellofemoral complaints were common in essentially normal 
persons undergoing rigorous physical activities, which is an 
indication that he interpreted the in-service complaints as 
an exacerbation of symptoms due to her training activities.

The Board finds that the opinion provided by the VA 
orthopedic surgeon, which was based on a review of all of the 
evidence in the claims file, to be highly probative.  Struck, 
9 Vet. App. at 154-155 (the Board is entitled to weigh the 
credibility and probative value of the evidence, although it 
cannot act in an arbitrary or capricious manner).  For the 
reasons shown above the Board finds that the right knee 
disorder did not undergo an increase in disability during 
service, and that the presumption of aggravation does not 
apply.  Townsend, 1 Vet. App. at 408; 38 C.F.R. § 3.306.  
Because there was no increase in disability during service, a 
finding of whether any increase was due to the natural 
progress of the disease is not applicable.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a right knee disorder.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened.

The claim of entitlement to service connection for a right 
knee disorder is well grounded, but the claim of entitlement 
to service connection for the right knee disorder is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

